

116 HR 4607 IH: To amend the Higher Education Act of 1965 to include certain employment as a health care practitioner as eligible for public service loan forgiveness, and for other purposes.
U.S. House of Representatives
2019-10-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4607IN THE HOUSE OF REPRESENTATIVESOctober 4, 2019Mr. Harder of California (for himself, Mr. Cook, Mr. Castro of Texas, Mr. Crenshaw, and Ms. Bass) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Higher Education Act of 1965 to include certain employment as a health care
			 practitioner as eligible for public service loan forgiveness, and for
			 other purposes.
	
 1.Amendments to terms and conditions of public service loan forgivenessSection 455(m)(3) of the Higher Education Act of 1965 (20 U.S.C. 1087e(m)(3)) is amended by adding at the end the following:
			
 (C)Full-time job as health care practitionerFor purposes of subparagraph (B)(i), the term full-time professionals engaged in health care practitioner occupations includes an individual who— (i)has a full-time job as a health care practitioner;
 (ii)provides medical services in such full-time job at a nonprofit hospital or public hospital or other nonprofit or public health care facility; and
 (iii)is prohibited from being employed directly by such hospital or other health care facility by State law..
		